UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8408


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEWIS DEAN GIBSON, a/k/a Sld Dft 3, a/k/a Dean Forney,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:97-cr-00310-LHT-3)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Thomas Richard Ascik, Amy Elizabeth Ray, Assistant United States
Attorneys, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lewis Dean Gibson appeals the district court’s order

denying his 18 U.S.C. § 3582(c) (2006) motion.       We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Gibson, No. 1:97-cr-00310-LHT-3 (W.D.N.C. Nov. 7, 2008).            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2